Citation Nr: 1703043	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-29 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a non-service connected disability pension. 

2.  Entitlement to an initial disability evaluation in excess of 10 percent for service connected lumbar spine degenerative disc disease and facet disease with scoliosis.

3.  Entitlement to an initial disability evaluation in excess of 10 percent for service connected left knee degenerative joint disease.

4.  Entitlement to a total disability evaluation due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 2006 to March 2007. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2014, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development.  The action specified in the March 2014 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issues of entitlement to increased disability evaluations for lumbar spine degenerative disc disease and left knee degenerative joint disease, as well as TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is not permanently and totally disabled due to any non-service connected disabilities.  




CONCLUSION OF LAW

The criteria for non-service connected pension benefits have not been met.  38 U.S.C.A. §§ 101 (2), 1521, 5107(a) (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Non-Service Connected Pension

VA will grant non-service connected disability pension benefits to a wartime Veteran who has the requisite service and who is permanently and totally disabled due to his or her non-service connected disabilities.  Basic entitlement exists if a Veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from a non-service connected disability not due to his own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. §§ 3.274, 3.275, and has an annual income that does not exceed the applicable maximum annual pension rate (MAPR).  38 U.S.C.A. §§ 1502, 1521, 1522; 38 C.F.R. §§ 3.3, 3.23.

For the purposes of a non-service connected pension, a veteran is considered to be permanently and totally disabled if he is: (1) a patient in a nursing home for long-term care because of a disability; (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from either (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1502 (a); 38 C.F.R. § 3.3 (a)(3)(vi)(B); see also 38 C.F.R. § 3.340.  The permanent and total disability requirement for non-service connected disability pension under section 1521(a) is excluded for veterans aged 65 or older.  See 38 U.S.C.A. § 1513 (a).

Permanence of a total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340 (b).

One way for a veteran to be considered permanently and totally disabled for pension purposes is to satisfy the "average person" test.  See 38 U.S.C.A. § 1502 (West 2014); 38 C.F.R. § 4.15 (2016); Brown v. Derwinski, 2 Vet. App. 444 (1992); Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet this test, the Veteran must have the permanent loss of use of both hands or feet, or one hand and one foot, or the sight of both eyes, or be permanently helpless or permanently bedridden; or the permanent disabilities must be rated, singly or in combination, as 100 percent.  The Veteran does not meet any of these criteria.

In the instant case, the Veteran submitted a claim for a non-service connected disability pension in February 2008, claiming that the he had been unable to work since July 2007 due to low back and left knee problems.

However, the Board notes that the Veteran has since been granted service connection for lumbar spine degenerative disc disease and left knee degenerative joint disease, both rated as 10 percent disabling.  Additionally, during the pendency of this appeal, the Veteran was also granted entitlement to service connection for major depressive disorder and assigned a 30 percent disability rating.  

Neither the Veteran nor his representative has identified any currently non-service connected medical condition that renders him totally and permanently disabled.  Thus, it is unclear to the Board why the Veteran has continued to pursue a claim for a non-service connected disability pension when he is not disabled by any non-service connected condition and all the medical conditions that he claims rendered him permanently and totally disabled are now service connected.  

The Board does note that the Veteran has appealed the initial disability evaluations assigned his lumbar spine and left knee disabilities and to the extent that the Veteran claims he is unable to work due to these service connected disabilities, this appeal also encompasses a claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, the Board does not have jurisdiction over these issues, as will be discussed below in the Remand portion of this opinion.  

At issue is whether the Veteran is entitled to a non-service connected disability pension.  As the Veteran has not presented, and the Board cannot find, any evidence that the Veteran is rendered totally and permanently disabled by a non-service connected medical condition, his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the Veteran's employability.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to a non-service connected disability pension is denied.




REMAND

In May 2014, the RO granted entitlement to service connection for lumbar spine degenerative disc disease and left knee degenerative joint disease and assigned initial 10 percent disability evaluations for each condition.  In October 2014, the Veteran submitted a timely notice of disagreement with this decision.  However, the RO never issued a Statement Of the Case.  Accordingly, the Board is required to remand these issues to the RO for issuance of a statement of the case.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO issues a Statement Of the Case, then if, and only if, the claimant timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information, these issues may be returned to the Board for adjudication.

Additionally, the Board notes that the Veteran has continued to claim that he is unable to work because of his service connected disabilities.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Thus, although the issue of TDIU was not addressed by the RO, the Board finds it has been raised by the record and has listed the TDIU issue as a separate claim for administrative purposes. 

As the determination of the Veteran's increased ratings claims could have a significant impact on the outcome of his TDIU claim, the issues are considered inextricably intertwined and VA is required to decide those issues together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, the issue of TDIU is also remanded.

Accordingly, these matters are REMANDED for the following action:

The RO should issue a statement of the case for the issues of entitlement to an increased disability rating for lumbar spine degenerative disc disease and left knee degenerative joint disease.  See Manlincon v. West, 12 Vet. App. 238   (1999).  After the RO issues a statement of the case, then if, and only if, the claimant timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information, these issues may be returned to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


